COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00404-CR


TRACY HARRIS                                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Tracy Harris made an open plea of guilty to aggravated robbery,

a first-degree felony offense, and the trial court ordered a presentence

investigation report (PSI). At the punishment hearing, the trial court reviewed the

PSI and took judicial notice of its contents, heard testimony, 2 reviewed the


      1
       See Tex. R. App. P. 47.4.
      2
       Harris agreed that the offense was serious and said that he had had the
loaded gun with him before he and the other two assailants decided to commit
the robbery. He admitted that he had screamed at the complainant, backhanded
surveillance video of the robbery, and then found Harris guilty before sentencing

him to twenty years’ confinement. See Tex. Penal Code Ann. § 29.03(b) (West

2011); see also id. § 12.32 (West 2011) (stating that the punishment range for a

first-degree felony is life imprisonment or any term of not more than ninety-nine

years or less than five years and a fine not to exceed to $10,000).

      Now, in one issue, Harris complains that the trial court abused its

discretion in assessing his punishment. However, Harris did not object when the

trial court imposed his twenty-year sentence or complain about his sentence in a

motion for new trial. See Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim. App.

1995) (stating that appellant failed to preserve his complaint that his punishment

violated the Eighth Amendment prohibition against cruel and unusual punishment

because he urged no objection at trial); Mercado v. State, 718 S.W.2d 291, 296

(Tex. Crim. App. 1986) (―As a general rule, an appellant may not assert error

pertaining to his sentence or punishment where he failed to object or otherwise

raise such error in the trial court.‖); Laboriel-Guity v. State, 336 S.W.3d 754, 756

(Tex. App.—Fort Worth 2011, pet. ref’d) (holding that appellant failed to preserve

for review his complaint that the trial court abused its discretion by sentencing

him across the face, stuck the gun to his neck, and then hit him again before
chambering a round in the gun. Harris’s mother and sister testified that they did
not know Harris was a documented gang member and that they could not believe
it when they learned that he had committed aggravated robbery. Harris denied
that he was a gang member or that he was culpable for the bond violations that
caused him to be taken back into custody. He explained that he had committed
the robbery because he was young and because of the community environment
that he grew up in. He admitted that he did not need to commit the offense for
money because he had a job.

                                         2
him to thirty years’ confinement for aggravated robbery when appellant failed to

object at sentencing or to file a motion for new trial challenging his sentence’s

severity); see also Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth

2009, pet. ref’d). Therefore, Harris has failed to preserve this complaint. 3 See

Tex. R. App. P. 33.1(a); Laboriel-Guity, 336 S.W.3d at 756; Kim, 283 S.W.3d at

475. We overrule Harris’s sole issue and affirm the trial court’s judgment.



                                                    PER CURIAM

PANEL: MCCOY, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 7, 2011




      3
       Further, even if we were to reach the merits here, Harris’s twenty-year
sentence is well within the statutory punishment range for first-degree felonies,
and punishment imposed within the statutory range is generally not subject to
challenge for excessiveness. See Tex. Penal Code Ann. §§ 12.32, 29.03(b);
Laboriel-Guity, 336 S.W.3d at 757; Kim, 283 S.W.3d at 475–76. Given the
seriousness of his offense, which the trial court pointed out was only ―one second
away from instead of facing life in prison in this case, to facing the death penalty,‖
we cannot say that the trial court abused its discretion.

                                          3